                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                        EONLINE GLOBAL, INC, et al.,
                                   8                                                       Case No. 5:16-cv-05822-EJD
                                                       Plaintiffs,
                                   9                                                       ORDER GRANTING DEFENDANT'S
                                                v.                                         MOTION FOR SUMMARY
                                  10                                                       JUDGMENT; DENYING PLAINTIFFS’
                                        GOOGLE LLC,                                        CROSS MOTION FOR SUMMARY
                                  11                                                       JUDGMENT
                                                       Defendant.
                                  12                                                       Re: Dkt. Nos. 72, 82-3
Northern District of California
 United States District Court




                                  13          This matter is a dispute over a contract for online advertising. Defendant Google LLC

                                  14   connects companies that seek to advertise their goods or services with the publishers of webpages

                                  15   that wish to make a profit by placing ads on their webpages. Plaintiffs eOnline Global, Inc.,

                                  16   Sonoran Online Marketing, LLC, and Four Peaks Online Marketing, LLC (collectively

                                  17   “Plaintiffs”) are website publishers that have brought suit against Google for breach of contract,

                                  18   breach of the implied covenant of good faith and fair dealing, and for declaratory relief. Their

                                  19   claims arise from Google’s termination of their advertising accounts and withholding of more than

                                  20   $400,000 in unpaid funds. Google has moved for summary judgment as to all three of Plaintiffs’

                                  21   causes of action. Plaintiffs cross-moved for summary judgment. The Court has considered the

                                  22   parties’ papers and listened to their oral argument. For the reasons stated below, the Court grants

                                  23   Google’s motion and denies Plaintiffs’ cross motion.

                                  24   I.     Background

                                  25          Google runs an advertising program called AdSense where it acts as the go-between for

                                  26   advertisers and publishers. Ex. 20, Liu Decl. ¶ 3. Through AdSense, Google provides publishers,

                                  27
                                       Case No.: 5:16-cv-05822-EJD
                                  28   ORDER GRANTING MOTION FOR SUMMARY JUDGMENT; DENYING CROSS MOTION
                                       FOR SUMMARY JUDGMENT
                                                                       1
                                   1   such as Plaintiffs, with bits of code to post on their webpages. Liu Decl. ¶ 3. Google’s algorithms

                                   2   determine which ads to feature on which websites, and that bit of code displays the ads. Id. ¶ 4.

                                   3   In the version of the program of which Plaintiffs were a part, every time a visitor to their websites

                                   4   clicked on an ad, Google charged the advertiser and paid 68 percent of the charge to Plaintiffs

                                   5   while retaining 32 percent for itself. Id. ¶ 6. Google uses various tools to attempt to ensure that it

                                   6   only charges advertisers for “valid” clicks—that is clicks from real users with real interest in the

                                   7   advertisers’ goods and services. Id. In theory, the publishers attract website visitors who would

                                   8   be genuinely interested in the ads, and in turn they receive payment when their visitors click the

                                   9   ads. Id. ¶¶ 6, 24. Advertisers, meanwhile, can display their ads to potential customers that have

                                  10   genuine interest in their goods and services. Id. Google pays publishers at the end of the calendar

                                  11   month following any month when the publishers earned a balance. Ex. 9 at 514.

                                  12          Plaintiffs are three website publishing companies founded, owned, and run by Mark
Northern District of California
 United States District Court




                                  13   Ashworth and Travis Newman. Ex. 3 at 19:19-20:3; Ex. 4 at 38:18-39:16. Because Google limits

                                  14   each AdSense account to 500 URLs, Ashworth and Newman—following advice from a Google

                                  15   employee’s online forum posting—created and used three separate companies to increase the

                                  16   number of URLs that could they use with AdSense. Ex. B at 16:12-20. Ashworth and Newman

                                  17   controlled the three companies and ran their business the same way across them. Ex. 4 at 20:14-

                                  18   23:6. Most of the content for their websites was created by a third-party vendor called Textbroker,

                                  19   which writes discrete articles. See Ex. 43. Plaintiffs also hired three “writer managers,” including

                                  20   an individual named Mindi Fishman, to manage the creation of the content and, sometimes, to

                                  21   write articles themselves. Ex. 3 at 20:14-20; Ex. 5 at 30:9-12, 36:15-21, 39:9-14.

                                  22          As participants in AdSense, Plaintiffs agreed to the Google AdSense Online Terms of

                                  23   Service (“the TOS”). Ex. 9. The TOS expressly incorporate another document called the

                                  24   AdSense Program Policies (ex. 10 (“the Program Policies”)) (collectively “the Agreement”). Ex.

                                  25   9 at 1. Plaintiffs do not dispute that these two documents constitute the contract at issue and that

                                  26   they are bound by their terms. The Agreement lays out how publishers will be paid, sets standards

                                  27
                                       Case No.: 5:16-cv-05822-EJD
                                  28   ORDER GRANTING MOTION FOR SUMMARY JUDGMENT; DENYING CROSS MOTION
                                       FOR SUMMARY JUDGMENT
                                                                       2
                                   1   and requirements for webpages and content, allows either party to terminate the Agreement for

                                   2   any reason, and includes a Limitation of Liability provision that limits the liability of both parties

                                   3   to “THE NET AMOUNT RECEIVED AND RETAINED BY THAT PARTICULAR PARTY . . .

                                   4   DURING THE THREE MONTH PERIOD IMMEDIATELY PRECEDING THE DAY OF THE

                                   5   CLAIM.” Ex. 9; Ex. 10. The Agreement also allows Google to withhold payment if it

                                   6   “terminate[s] the Agreement due to [a publisher’s] breach or due to invalid activity.” Ex. 9 at 516.

                                   7          Plaintiff companies signed up for AdSense in 2008, 2010, and 2015. Liu Decl. ¶¶ 10-11.

                                   8   They earned money through the program until the weeks preceding Google’s termination of their

                                   9   accounts. Id. Google linked the accounts for each Plaintiff in their internal systems so that they

                                  10   were evaluated together. See id. ¶ 37. In early 2016, Google began sending Plaintiffs warnings

                                  11   that their ad placement on mobile sites violated Google’s standards. Liu Decl. ¶¶ 68-69. Google

                                  12   sent more than a dozen warnings to Plaintiffs. Id. ¶ 67. Google terminated each Plaintiff
Northern District of California
 United States District Court




                                  13   company’s account on July 12, 2016. Id. ¶ 70. The termination notice states: “This email is to

                                  14   alert you that your AdSense account was found to be non-compliant with our AdSense program

                                  15   policies and as a result, your AdSense account has been disabled. . . . Violation

                                  16   explanation . . . It’s important for a site displaying AdSense to offer significant value to the user

                                  17   by providing unique and relevant content, and not to place ads on auto-generated pages or pages

                                  18   with little to no original content.” Ex. 35 (emphasis in the original). Plaintiffs filed an internal

                                  19   appeal, but Google denied it on September 26, 2016. Liu Decl. ¶¶ 72-73.

                                  20          At the time of the termination, Plaintiffs had $404,433.44 in unpaid amounts in their three

                                  21   accounts. Kher. Decl. ¶ 7. Google credited this money, plus its share of the revenue from the ads

                                  22   on Plaintiffs’ websites and an additional $221,000, back to the advertisers who had been charged

                                  23   for the ads running on Plaintiffs’ websites. Kher Decl ¶¶ 6-11; Ex. 38; Ex. 39.

                                  24   II.    Legal Standard

                                  25          Summary judgment is appropriate where the moving party shows that no genuine dispute

                                  26   as to any material fact exists and that it is entitled to judgment as a matter of law. Fed. R. Civ. P.

                                  27
                                       Case No.: 5:16-cv-05822-EJD
                                  28   ORDER GRANTING MOTION FOR SUMMARY JUDGMENT; DENYING CROSS MOTION
                                       FOR SUMMARY JUDGMENT
                                                                       3
                                   1   56(a). A dispute is “genuine” if there is sufficient evidence that a reasonable fact finder could find

                                   2   for the nonmoving party. Groupion, LLC v. Groupon, Inc., 859 F. Supp. 2d 1067, 1072 (N.D. Cal.

                                   3   2012) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986)). A fact is “material”

                                   4   if it could change the outcome of the case. Id. The Court must read the evidence and draw all

                                   5   reasonable inferences in the light most favorable to the nonmoving party. Torres v. City of

                                   6   Madera, 648 F.3d 1119, 1123 (9th Cir. 2011).

                                   7          If the moving party will not bear the ultimate burden of persuasion at trial, like Google on

                                   8   its motion, then it must carry both the burden of production and the burden of persuasion on its

                                   9   motion for summary judgment. Friedman v. Live Nation Merch., Inc., 833 F.3d 1180, 1188 (9th

                                  10   Cir. 2016) (citing Nissan Fire & Marine Ins. Co. v. Fritz Companies, Inc., 210 F.3d 1099, 1102

                                  11   (9th Cir. 2000)). To carry the burden of production, the moving party “must either produce

                                  12   evidence negating an essential element of the nonmoving party’s claim . . . or show that the
Northern District of California
 United States District Court




                                  13   nonmoving party does not have enough evidence of an essential element to carry its ultimate

                                  14   burden of persuasion at trial.” Nissan Fire & Marine, 210 F.3d at 1102-03. To successfully carry

                                  15   the burden of persuasion, the moving party must show the court that no genuine dispute of

                                  16   material fact exists. Id. at 1102. If the moving party does not carry its initial burden of

                                  17   production, then the nonmoving party need not produce any evidence to defeat the motion. Id. at

                                  18   1103. But, if the moving party does carry the burden of production, then the nonmoving party

                                  19   must identify with reasonable particularity enough evidence supporting its claim or defense to

                                  20   create a genuine dispute of material fact to defeat the motion. Id.; Groupion, 859 F. Supp. 2d at

                                  21   1072 (citing Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996)). Otherwise, the moving party

                                  22   will win on its motion. Nissan Fire & Marine, 210 F.3d at 1103.

                                  23          For motions where the moving party will bear the ultimate burden of proof at trial, such as

                                  24   with Plaintiffs’ cross motion here, the analysis is slightly different. The moving party “must prove

                                  25   each element essential of the claims upon which it seeks judgment by undisputed facts” in order to

                                  26   succeed. First Pac. Networks, Inc. v. Atl. Mut. Ins. Co., 891 F. Supp. 510, 513 (N.D. Cal. 1995).

                                  27
                                       Case No.: 5:16-cv-05822-EJD
                                  28   ORDER GRANTING MOTION FOR SUMMARY JUDGMENT; DENYING CROSS MOTION
                                       FOR SUMMARY JUDGMENT
                                                                       4
                                   1   This showing “must be sufficient for the court to hold that no reasonable trier of fact could find

                                   2   other than for the moving party.” t’Bear v. Forman, 359 F. Supp. 3d 882, 905 (N.D. Cal. 2019)

                                   3   (quoting Atl. Mut. Ins. Co., 891 F. Supp. 3d at 513). Only then must the nonmoving party “present

                                   4   significant probative evidence tending to support its claim or defense” to defeat the motion.

                                   5   C.A.R. Transp. Brokerage Co. v. Darden Restaurants, Inc., 213 F.3d 474, 480 (9th Cir. 2000).

                                   6          For both sorts of motions, the evidence presented by the nonmoving party must be must be

                                   7   enough for a jury to return a verdict for the nonmoving party. In re Oracle Corp. Sec. Litig., 627

                                   8   F.3d 376, 387 (9th Cir. 2010). If the nonmoving party’s “evidence is merely colorable or is not

                                   9   significantly probative,” then summary judgment may be granted. Jay v. Serv. Employees Int’l

                                  10   Union-United Health Care Workers W., 2017 WL 3670781, at *3 (N.D. Cal. Aug. 25, 2017)

                                  11   (citing McIndoe v. Huntington Ingalls Inc., 817 F.3d 1170, 1173 (9th Cir. 2016)).

                                  12          For Google to prevail on its motion, it must either produce evidence negating an essential
Northern District of California
 United States District Court




                                  13   element of Plaintiffs’ claims or show that Plaintiffs cannot produce sufficient evidence to carry the

                                  14   burden of proof at trial for an essential element of its claims. If Google makes that initial

                                  15   showing, Plaintiffs can still defeat Google’s motion by producing evidence that creates a genuine

                                  16   issue of material fact. For Plaintiffs to prevail on the their cross motion, they present evidence

                                  17   showing that no reasonable fact finder could find for Google as to each element of their claims. If

                                  18   Plaintiffs make that showing, Google can defeat the motion by presenting evidence that creates a

                                  19   genuine issue of material fact as to at least one element of the claims.

                                  20          Plaintiffs, though, present the legal analysis differently. They assert: “the only relevant

                                  21   questions are (1) whether Plaintiffs ‘breach[ed]’ ‘the Agreement’ such that confiscation [of the

                                  22   unpaid funds] was permissible, and (2) whether Google decided to terminate Plaintiffs ‘due to’

                                  23   that supposed breach.” Cross Mot. at 1. This formulation erroneously omits any burden they may

                                  24   bear as to each element of their claims.

                                  25

                                  26

                                  27
                                       Case No.: 5:16-cv-05822-EJD
                                  28   ORDER GRANTING MOTION FOR SUMMARY JUDGMENT; DENYING CROSS MOTION
                                       FOR SUMMARY JUDGMENT
                                                                       5
                                   1   III.   Google’s Motion for Summary Judgment

                                   2          A.      Breach of Contract

                                   3          Plaintiffs contend that Google breached the Agreement by retaining the unpaid funds when

                                   4   Plaintiffs’ termination was not “due to” any breach of the Agreement by Plaintiffs. ECF No. 43,

                                   5   Am. Compl. ¶¶ 39-40; Cross Mot. at 10-18. The elements of a claim for breach of contract are:

                                   6   “(1) the existence of the contract, (2) plaintiff’s performance or excuse for nonperformance, (3)

                                   7   defendant’s breach, and (4) the resulting damages to the plaintiff.” Oasis W. Realty, LLC v.

                                   8   Goldman, 51 Cal. 4th 811, 821 (2011) (citation omitted). While Google first argues that it did not

                                   9   breach the Agreement, the Court first considers Google’s second argument that Plaintiffs cannot

                                  10   show that they performed under the Agreement—the second element. Google presents sufficient

                                  11   evidence to carry their initial burden of production “negating” this element. See Nissan Fire &

                                  12   Marine, 210 F.3d at 1102-03. Plaintiffs make no attempt to present their own evidence that would
Northern District of California
 United States District Court




                                  13   create a genuine dispute of material fact as to that element, and their arguments—to the extent

                                  14   their briefing even addresses their performance—are not persuasive.

                                  15                  1.      Legal Framework

                                  16          The parties do not dispute that the Agreement is governed by California law. Ex. 9 at 517.

                                  17   “A bedrock principle of California contract law is that ‘[h]e who seeks to enforce a contract must

                                  18   show that he has complied with the conditions and agreements of the contract on his part to be

                                  19   performed.’” Brown v. Dillard’s, Inc., 430 F.3d 1004, 1010 (9th Cir. 2005) (quoting Pry Corp. of

                                  20   Am. v. Leach, 177 Cal. App. 2d 632, 639 (1960)); see also Oracle Am., Inc. v. Innovative Tech.

                                  21   Distributors LLC, 2012 WL 4122813, at *20 (N.D. Cal. Sept. 18, 2012) (“It is axiomatic that a

                                  22   plaintiff who has himself materially breached or failed to perform a contract may not pursue a

                                  23   breach of contract action against the other party to the agreement.”); Wiz Tech., Inc. v. Coopers &

                                  24   Lybrand, 106 Cal. App. 4th 1, 12 (2003), as modified (Feb. 6, 2003) (“A party complaining of the

                                  25   breach of a contract is not entitled to recover therefor unless he has fulfilled his obligations.”

                                  26   (citation and quotation omitted)); Consol. World Investments, Inc. v. Lido Preferred Ltd., 9 Cal.

                                  27
                                       Case No.: 5:16-cv-05822-EJD
                                  28   ORDER GRANTING MOTION FOR SUMMARY JUDGMENT; DENYING CROSS MOTION
                                       FOR SUMMARY JUDGMENT
                                                                       6
                                   1   App. 4th 373, 380 (1992) (“It is elementary a plaintiff suing for breach of contract must prove it

                                   2   has performed all conditions on its part or that it was excused from performance.”).

                                   3          The nonperformance or breach by a plaintiff must be material to preclude the claim for

                                   4   breach of contract. Brown v. Grimes, 192 Cal. App. 4th 265, 277 (2011); see also Hitz Entm’t

                                   5   Corp. v. Mosley, 2018 WL 2722512, at *4 (C.D. Cal. Apr. 10, 2018) (“To excuse performance by

                                   6   one party to a contract, the breach by the other party must be material.” (citation and quoting

                                   7   omitted)); Signal Hill Serv., Inc. v. Macquarie Bank Ltd., 2011 WL 13220305, at *14 (C.D. Cal.

                                   8   June 29, 2011) (“The plaintiff must be free from substantial default in order to avail himself of the

                                   9   remedies for the defendant’s breach.”). Whether a breach or failure to preform is material is

                                  10   generally a question of fact, but “if reasonable minds cannot differ on the issue of materiality, the

                                  11   issue may be resolved as a matter of law.” Hitz Entm’t, 2018 WL 2722512, at *4 (quoting Brown,

                                  12   192 Cal. App. 4th at 278 (citing Insurance Underwriters Clearing House, Inc. v. Natomas Co.,
Northern District of California
 United States District Court




                                  13   184 Cal. App. 3d 1520, 1526-1527 (1986)). Breach or nonperformance is material when it

                                  14   “frustrate[s] the purpose of the contract.” Superior Motels, Inc. v. Rinn Motor Hotels, Inc., 195

                                  15   Cal. App. 3d 1032, 1051 (Ct. App. 1987) (citation omitted).

                                  16          When there is no genuine dispute of material fact that the complaining party failed to

                                  17   perform, summary judgment is appropriate. Oracle, 2012 WL 4122813, at *20 (granting

                                  18   summary judgment where “ITD . . . failed to pay Oracle for millions of dollars in product which it

                                  19   purchased under the parties’ greement. . . . Accordingly, ITD cannot pursue a breach of contract

                                  20   claim against Oracle . . . .”); see also Pena v. GMAC Mortg., LLC, 2010 WL 11519504, at *7

                                  21   (C.D. Cal. Sept. 13, 2010).

                                  22                  2.      Plaintiffs Failed to Perform Under the Agreement

                                  23          While Google presents evidence that Plaintiffs breached or failed to perform the

                                  24   Agreement in several ways, the Court focuses on just two that are both material and without

                                  25   dispute. First, Google has shown that Plaintiffs breached the Agreement by creating websites

                                  26   specifically for running ads. The Program Policies prohibit this practice: “Google ads . . . may not

                                  27
                                       Case No.: 5:16-cv-05822-EJD
                                  28   ORDER GRANTING MOTION FOR SUMMARY JUDGMENT; DENYING CROSS MOTION
                                       FOR SUMMARY JUDGMENT
                                                                       7
                                   1   be . . . [p]laced on pages published specifically for the purpose of showing ads.” Ex. 10 at 004.

                                   2   The undisputed facts establish that Plaintiffs did just that. Ashworth testified that Plaintiffs would

                                   3   select the subject matter of their webpages by “looking at the verticals and figuring out which we

                                   4   felt would make the most money.” Ex. 4 at 53:9-11; ECF No. 87-1 at 3 (Fact 13). Their two

                                   5   biggest factors for choosing the website subject matters were the level of expected visitor traffic

                                   6   and expected amount they would make per ad-click. Ex. 4 at 64:10-65:11. In one instance,

                                   7   Newman and Ashworth planned to publish a website with content purporting to discuss free

                                   8   website hosting services with topics such as “Free Websites” and “Free Servers,” and then run ads

                                   9   that did not offer free services. Ex. 55 at 604. Newman explained in an email, “[t]he ads that will

                                  10   run won’t offer free, but our visitor won’t know that :) There should be a decent amount of traffic

                                  11   in this space too.” Id. Having selected profitable subject matters, Plaintiffs would then identify

                                  12   keyword phrases, such as “bad credit loans” or “medicare supplemental insurance,” to draw high-
Northern District of California
 United States District Court




                                  13   paying advertisements. Ex. 43 at -570; Ex. 44 at -504; ECF No. 87-1 at 3 (Fact 14). Plaintiffs

                                  14   used the keyword phrases to write the titles for articles before writing the articles themselves. Ex.

                                  15   5 at 137:2-17; Ex. 43 at 573; ECF No. 87-1 at 3 (Fact 14). Plaintiffs sometimes produced up to

                                  16   100 titles for yet-to-be-written articles based on a single keyword phrase. Ex. 43 at 570; Ex. 44 at

                                  17   504; ECF No. 87-1 at 3 (Fact 14). Plaintiffs would then provide the titles to Textbroker, who

                                  18   wrote the actual text of the articles. Ex. 43 at 574; ECF No. 87-1 at 3-4 (Facts 12, 15-16).

                                  19   Plaintiffs would instruct Textbroker to use each keyword phrase at least three times per article. Id.

                                  20   Plaintiffs paid about $5.00 per article. See Ex. 46. Plaintiffs “manage[d] which articles g[o]t

                                  21   written for which sites using which keywords.” Ex. 43 at 682.

                                  22          With Plaintiffs focused on churning out content specifically to draw high paying ads and

                                  23   large numbers of website visitors, the published content was frequently duplicative and/or lacking

                                  24   substance or value. For example, on their website NoCreditUSA, eight of the 18 webpages

                                  25   addressed how to obtain a credit card despite having a bad credit rating. See Ex. 19; ECF No. 87-1

                                  26   at 6 (Fact 23). Plaintiffs made essentially no effort to ensure their websites offered content of

                                  27
                                       Case No.: 5:16-cv-05822-EJD
                                  28   ORDER GRANTING MOTION FOR SUMMARY JUDGMENT; DENYING CROSS MOTION
                                       FOR SUMMARY JUDGMENT
                                                                       8
                                   1   substance or value. Fishman would skim the articles to make sure that followed “English 101,”

                                   2   but she did not review for them for quality or accuracy. See Ex. 5 at 126:15-127:17; 158:10-25;

                                   3   ECF No. 87-1 at 4-5 (Fact 19). One of their websites purported to provide information on “How

                                   4   to Get Instant Approval Credit Cards With Bad Credit,” but the website included no instructions

                                   5   or directions for obtaining instant approval. See Ex. 26; ECF No. 87-1 at 5-6 (Fact 22). But

                                   6   Fishman would make sure to check that each article repeated the keyword phrases several times.

                                   7   Ex. 43 at 574; ECF No. 87-1 at 4-5 (Fact 19). The visitors to Plaintiffs’ websites noticed and

                                   8   submitted complaints that the websites contained inaccurate and/or conflicting information. Ex.

                                   9   48; Ex. 49; ECF No. 87-1 at 5 (Fact 21). These facts show Plaintiffs engaged in a deliberate

                                  10   process to publish websites specifically to run high-paying ads—a violation of the Program

                                  11   Policies.

                                  12          Second, Plaintiffs do not dispute that that their websites were intentionally deceptive. The
Northern District of California
 United States District Court




                                  13   Program Policies prohibit publishers from “us[ing] deceptive implementation methods to obtain

                                  14   clicks.” Ex. 10 at 001. Plaintiffs though published websites where Fishman and Textbroker

                                  15   created and uploaded content that appeared to be posts from multiple flesh-and-blood visitors

                                  16   discussing the subject matter of the website. ECF No. 87-1 at 7-8 (Fact 28). For example, for

                                  17   their website “AutoInsuranceSelect,” which ran Google’s ads, Ashworth sent Fishman an email

                                  18   instructing her to “login as a [sic] different people. We will provide you with 5 login names to

                                  19   distribute the articles evenly with. . . . [U]pload 2 articles each for each login that we provide.”

                                  20   Ex. 50 at 951; ECF No. 87-1 at 7-8 (Fact 28). The email exchange shows Plaintiffs’ unambiguous

                                  21   plan to deceive visitors into believing that their websites had an active community of legitimate

                                  22   visitors when they did not. Google has carried the burden of production to show that Plaintiffs did

                                  23   not perform under or breached these two provisions of the Agreement.

                                  24                  3.      Plaintiffs Failures to Perform Was Material

                                  25          Google must also show that Plaintiffs’ failure to perform was material in order to negate

                                  26   the second element of Plaintiffs breach of contract claim. Here, “reasonable minds cannot differ”

                                  27
                                       Case No.: 5:16-cv-05822-EJD
                                  28   ORDER GRANTING MOTION FOR SUMMARY JUDGMENT; DENYING CROSS MOTION
                                       FOR SUMMARY JUDGMENT
                                                                       9
                                   1   as to whether Plaintiffs’ nonperformance was material. See Hitz Entm’t, 2018 WL 2722512, at *4.

                                   2   By creating websites specifically to run ads and by filling those websites with intentionally

                                   3   deceptive content, Plaintiffs have “frustrated the purpose” of the Agreement. See Superior Motels,

                                   4   195 Cal. App. 3d at 1051. These breaches and nonperformance of the Agreement happened across

                                   5   the pages that generated the majority of Plaintiffs’ earnings in the six weeks prior to their

                                   6   termination. Liu Decl. ¶¶ 50, 64-66. The NoCreditUSA website, by itself, generated over 44

                                   7   percent of their earnings during that time period. Id. ¶ 66. Google has therefore presented

                                   8   sufficient evidence to carry its initial burden of production to negate the second element of

                                   9   Plaintiffs’ breach of contract claim.

                                  10                  4.      Plaintiffs’ Arguments

                                  11          To the extent Plaintiffs even attempt to rebut Google’s argument regarding this element,

                                  12   their arguments are unpersuasive. The Court notes, as an initial matter, that Plaintiffs neither
Northern District of California
 United States District Court




                                  13   present their own evidence nor dispute any of the facts discussed above. Instead, Plaintiffs make

                                  14   four other arguments to support their claim for breach of contract. First, they argue that they did

                                  15   not commit the specific breaches Google identified in the termination notice and in its internal

                                  16   documentation. Cross Mot. at 10-15. But this argument addresses whether Google breached the

                                  17   Agreement by withholding the unpaid funds without justification. It does not show that Plaintiffs

                                  18   otherwise performed their obligations. Second, they argue that “most” of the alleged breaches

                                  19   identified by Google are found in documents other than the TOS or Program Policies, so Plaintiffs

                                  20   were not bound by those documents. Cross Mot. at 15-17. The Court need not consider this

                                  21   argument because the Court finds that Plaintiffs breached the Program Policies, which Plaintiffs

                                  22   concede were binding on them as part of “the Agreement.” Cross Mot. at 1-2, 3-4, 16. Third, to

                                  23   the extent that Google identifies provisions of the Agreement that Plaintiffs breached, Plaintiffs

                                  24   discount those breaches because for lacking any “causal tie” to the provision of the TOS that

                                  25   would allow Google to withhold any unpaid funds. Cross Mot. at 17-18. This argument fails for

                                  26   the same reason the first argument failed; Plaintiffs must show that they performed independently

                                  27
                                       Case No.: 5:16-cv-05822-EJD
                                  28   ORDER GRANTING MOTION FOR SUMMARY JUDGMENT; DENYING CROSS MOTION
                                       FOR SUMMARY JUDGMENT
                                                                      10
                                   1   of Google’s alleged breach. And finally, Plaintiffs assert that this matter concerns a number of

                                   2   genuine factual disputes that only a jury can decide. Cross Mot. at 18-19. But Plaintiffs do not

                                   3   dispute any of the facts showing that they breached the two provisions of the Program Policies

                                   4   discussed above. Given the plain language of the Agreement, and the undisputed facts of

                                   5   Plaintiffs’ conduct, no reasonable jury could conclude that Plaintiffs performed under the

                                   6   Agreement. Accordingly, the Court grants Google’s motion on the breach of contract claim. The

                                   7   Court does not reach Google’s argument that it did not breach the Agreement.

                                   8          B.      Breach of the Implied Covenant of Good Faith and Fair Dealing

                                   9          Under California law, “[e]very contract imposes upon each party a duty of good faith and

                                  10   fair dealing in its performance and its enforcement.” Foley v. Interactive Data Corp., 47 Cal. 3d

                                  11   654, 683 (1988). “The implied covenant protects the reasonable expectations of the contracting

                                  12   parties based on their mutual promises.” Digerati Holdings, LLC v. Young Money Entm’t, LLC,
Northern District of California
 United States District Court




                                  13   194 Cal. App. 4th 873, 885 (2011). “[A] breach of the implied covenant is necessarily a breach of

                                  14   contract.” Id. To maintain a claim for breach of the implied covenant, a plaintiff must show that

                                  15   “a contract exists between the parties, that the plaintiff performed his contractual duties or was

                                  16   excused from nonperformance, that the defendant deprived the plaintiff of a benefit conferred by

                                  17   the contract in violation of the parties’ expectations at the time of contracting, and that the

                                  18   plaintiff’s damages resulted from the defendant’s actions.” Singh v. Google Inc., 2017 WL

                                  19   2404986, at *3 (N.D. Cal. June 2, 2017). For the same reasons discussed above, the Court finds

                                  20   that Plaintiffs failed to perform under the contract. Google is entitled to summary judgment on the

                                  21   claim for breach of the implied covenant.

                                  22          C.      Declaratory Relief

                                  23          Plaintiff’s third cause of action seeks a declaratory judgment that the Limitation of

                                  24   Liability provision is unenforceable due to unconscionability. Am. Compl. ¶¶ 49-54; Ex. 9 at 516.

                                  25   Google argues that Plaintiffs lack standing to pursue this claim because their other claims fail, so

                                  26   the Limitation of Liability provision has no impact on them. “Three elements form the irreducible

                                  27
                                       Case No.: 5:16-cv-05822-EJD
                                  28   ORDER GRANTING MOTION FOR SUMMARY JUDGMENT; DENYING CROSS MOTION
                                       FOR SUMMARY JUDGMENT
                                                                      11
                                   1   constitutional minimum of standing to file suit in federal court.” Ctr. for Biological Diversity v.

                                   2   Mattis, 868 F.3d 803, 816 (9th Cir. 2017) (analyzing standing for a claim for declaratory relief).

                                   3   “The plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the challenged

                                   4   conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial decision.”

                                   5   Id. The Court agrees with Google that Plaintiffs “lack[] standing to seek . . . declaratory relief

                                   6   because they would not stand to benefit from such relief.” Slayman v. FedEx Ground Package

                                   7   Sys., Inc., 765 F.3d 1033, 1047-48 (9th Cir. 2014). Google’s motion is granted as to Plaintiffs’

                                   8   claim for declaratory relief.

                                   9   IV.    Conclusion

                                  10          For the reasons discussed above, the Court grants Google’s motion for summary judgment

                                  11   as to each of Plaintiffs’ claims and denies Plaintiffs’ cross motion for summary.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: May 15, 2019

                                  14                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  15                                                     United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       Case No.: 5:16-cv-05822-EJD
                                  28   ORDER GRANTING MOTION FOR SUMMARY JUDGMENT; DENYING CROSS MOTION
                                       FOR SUMMARY JUDGMENT
                                                                      12
